Citation Nr: 1219024	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2009 and October 2011, the appeal was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The most probative medical evidence shows that the Veteran's bilateral hearing loss is causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the fully favorable decision, discussed below, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.  
Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Additionally, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Regulation 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley v. Brown, 5 Vet. App. 155 (1993).  

Discussion 

The Veteran contends that he currently suffers from bilateral hearing loss which he sustained in service due to his military occupational specialty (MOS) as a policeman in the United States Air Force.  Specifically, he asserts that he worked in close proximity to jet engines on a flight line for eight or more hours a day.  Moreover, C.H., a fellow serviceman, submitted a statement indicating that he either worked with or supervised the Veteran while assigned to the 465th Bomb wing at Robbins Air Force Base in Georgia, from 1962 through 1965, and explained that their duties included foot security to large jet planes in a small secured area where loud engine noise was common and nearly intolerable.  See March 2007 statement from C.H.  

The Veteran's service treatment records include the report of a September 1961 induction physical examination, which was negative for complaints, treatment, or a diagnosis of any kind of hearing disorder.  The examination report demonstrates that the Veteran's hearing bilaterally was evaluated as normal upon entry into service, as shown by the results of a whispered voice test (15/15).  The Veteran's August 1965 separation physical examination report was negative for complaints, treatment, or a diagnosis of a hearing condition; however, audiometric testing revealed some hearing loss, as demonstrated by the audiogram, as there was clearly an upward shift in puretone thresholds (when converted to ISO units):  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
20
15
LEFT
30
25
25
15
5
	
A post-service private treatment record dated in February 2007 notes that the Veteran had a history of hearing loss which had gradually progressed over many years.  The physician noted the Veteran's last audiogram in 1999 demonstrated bilateral mid-frequency hearing loss.  The physician diagnosed bilateral moderate sensorineural hearing loss.  

The Veteran was afforded a VA examination in May 2007, during which he reported that he experienced significant noise exposure during service on the flight line as a military policeman, and denied any post-service occupational or recreational noise exposure.  Upon examination and review of the Veteran's claims file, the examiner diagnosed moderate sloping to severe bilateral sensorineural hearing loss.  The examiner indicated that the Veteran's enlistment examination report demonstrated that there was normal bilateral hearing based upon a whispered voice test.  He further noted that the Veteran's separation examination report shows normal hearing at 500-6000 Hz, bilaterally.  The examiner opined, that based upon the evidence provided in the Veteran's claims file, it was not likely that military noise exposure caused the Veteran's current hearing loss condition.   

The Board remanded the Veteran's claim in November 2009 for another examination and opinion, as the May 2007 VA examiner failed to consider or acknowledge the Veteran's reported history of noise exposure during service, and
based the opinion solely on the lack of medical evidence of hearing loss during service.

The Veteran was afforded a VA examination in March 2010, during which he reported a history of military noise exposure and some post-service occupational noise exposure.  Thereafter, upon examination and review of the Veteran's claims file, the examiner diagnosed moderate to severe sensorineural hearing loss, bilaterally.  The examiner noted that the Veteran's enlistment and separation examination reports both demonstrated hearing within normal limits.  The examiner opined that he concurred with the May 2007 VA examiner, that the Veteran did not suffer any hearing loss while in the military.  

In a subsequent February 2011 addendum to the March 2010 VA examination, the March 2010 VA examiner explained that there was nothing that occurred during the Veteran's examination that indicated that the Veteran's hearing loss was related to any in-service disease or injury, to include exposure to jet noise on the flight line, as there was no medical component found in the audiometric evaluation to imply disease.  The examiner concluded that the Veteran did not incur any hearing loss while in service.  She further concluded that noise induced hearing loss was not progressive.  The examiner opined that the Veteran incurred hearing loss after discharge from service, and it was not related to his service.

The Board remanded the Veteran's claim again in October 2011 for another opinion from the March 2010 VA examiner, and noted that both the May 2007 and March 2010 VA examiners' conclusion that there was no evidence of in-service hearing loss was based on an inaccurate assessment of the record, and was therefore inadequate.  Specifically, both of the examiners failed to recognize that the Veteran's August 1965 separation audiometric evaluation showed some hearing loss, as the threshold for normal hearing was from zero to 20 decibels, thus, the higher threshold levels were indicative of some hearing loss.  As such, the March 2010 VA examiner was requested to provide a supplemental opinion as to whether it was at least as likely as not that the Veteran's current hearing loss had its onset during service or was related to any in-service disease or injury, including noise exposure on the flight line while working as a military police officer.  The March 2010 VA examiner was also directed to acknowledge the evidence of hearing loss at the time of the Veteran's separation from service, the lay testimony of record regarding the Veteran's in-service exposure, and the lack of significant post-service occupational and recreational noise exposure.  

In an October 2011 addendum to the March 2010 VA examination, the March 2010 VA examiner reiterated that the Veteran's separation examination report indicates hearing to be within normal limits, bilaterally, with all thresholds at 15 decibels or better.  She further noted that the thresholds noted at separation indicated that there was no significant threshold shift from induction to separation.  The examiner opined that there was no evidence of hearing loss at the time of the Veteran's separation from service, and explained that based upon the thresholds at separation, the Veteran did not incur hearing loss while in service.  

The Board found the October 2011 addendum opinion inadequate, as the March 2010 VA examiner failed to recognize that the Veteran's August 1965 separation examination report demonstrates some hearing loss.  Specifically, the examiner explained that the Veteran's separation examination report indicates hearing within normal limits, bilaterally, with all thresholds at 15 decibels or better.  The examiner, again, failed to consider the upward shift in puretone thresholds, and the conversion of audiometric findings to ISO units, which was explained in great detail in the October 2011 Board remand.  Further, approximately half of the puretone thresholds revealed during the Veteran's separation examination were 25 decibels or higher, all indicative of some hearing loss.  Thus, the examiner's conclusion that there was no evidence of hearing loss at the time of separation from service was based on an inaccurate assessment of the record, and was therefore inadequate.  Moreover, the examiner failed to acknowledge the lay assertions of record regarding the Veteran's in-service noise exposure, and the lack of significant post-service occupational and recreational noise exposure.  

In a May 2012 VHA opinion, the VA physician opined that it was at least as likely as not that the Veteran's current bilateral hearing loss was related to his exposure to very loud noise on the flight line.  The examiner explained that the fact that the Veteran had elevated thresholds at discharge corroborated his exposure to loud noise, but was not necessary to come to the conclusion stated above.  He further stated that the Veteran's history of exposure to jet noise on a daily basis for years was enough to cause progressive sensorineural hearing loss, as damage was not often seen on audiograms until years later, as audiograms do not show a change in hearing thresholds until there has been significant progression of nerve injury.  

The May 2012 VHA opinion supports a grant of service connection for the Veteran's bilateral hearing loss, as the examiner indicated that it was at least as likely as not that the Veteran's current bilateral hearing loss was related to his exposure to very loud noise on the flight line during service, and that opinion is the only competent medical opinion of record that addresses the etiology of the hearing loss disability based on an accurate assessment of the evidence of record.  Thus, the Board finds that service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for a bilateral hearing loss disorder is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


